Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 1 of 15 Page ID #:211




  1
       GREENSPOON MARDER LLP
       Germain D. Labat
  2    germain.labat@gmlaw.com
  3
       1875 Century Park East, Suite 1900
       Los Angeles, California 90067
  4    Tel: (323) 880-4539
  5    Fax: (954) 771-9264
              and
  6    GREENSPOON MARDER LLP
  7    Beth-Ann E. Krimsky (Admitted Pro Hac Vice)
       beth-ann.krimsky@gmlaw.com
  8    Lawren A. Zann (Admitted Pro Hac Vice)
  9    lawren.zann@gmlaw.com
       200 East Broward Boulevard, Suite 1800
 10    Fort Lauderdale, Florida 33301
 11    Tel: (954) 527-2427
       Fax: (954) 333-4027
 12    Attorneys for Defendant North American Bancard, LLC
 13
                           UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15
      TERRY FABRICANT, individually            CASE NO: 2:20-cv-03656-FMO-RAO
 16   and on behalf of all others similarly
 17
      situated,

 18                  Plaintiff,
 19
      vs.                                       STIPULATED
 20                                             PROTECTIVE ORDER

 21   NORTH AMERICAN BANCARD,
      LLC and INTEGRATED PAYMENT
 22   TECHNOLOGIES LLC,
 23
                      Defendants.
 24

 25    1.    PURPOSES AND LIMITATIONS
 26          Disclosure and discovery activity in this action are likely to involve production
 27    of confidential, proprietary, or private information for which special protection from
 28    public disclosure and from use for any purpose other than prosecuting this litigation
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 2 of 15 Page ID #:212




  1    may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  2    enter the following Stipulated Protective Order. The parties acknowledge that this
  3    Stipulated Protective Order does not confer blanket protections on all disclosures or
  4    responses to discovery and that the protection it affords from public disclosure and use
  5    extends only to the limited information or items that are entitled to confidential
  6    treatment under the applicable legal principles. The parties further acknowledge, as set
  7    forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them
  8    to file confidential information under seal.
  9    2.    DEFINITIONS
 10          2.1    Challenging Party: a Party or Non-Party that challenges the designation
 11    of information or items under this Order.
 12          2.2    “CONFIDENTIAL” Information or Items: information (regardless of how
 13    it is generated, stored or maintained) or tangible things that qualify for protection under
 14    Federal Rule of Civil Procedure 26(c).
 15          2.3    Counsel (without qualifier):       Outside Counsel of Record and House
 16    Counsel (as well as their support staff).
 17          2.4    Designating Party: a Party or Non-Party that designates information or
 18    items that it produces in disclosures or in responses to discovery as
 19    “CONFIDENTIAL.”
 20          2.5    Disclosure or Discovery Material: all items or information, regardless of
 21    the medium or manner in which it is generated, stored, or maintained (including, among
 22    other things, testimony, transcripts, and tangible things), that are produced or generated
 23    in disclosures or responses to discovery in this matter.
 24          2.6    Expert: a person with specialized knowledge or experience in a matter
 25    pertinent to the litigation who has been retained by a Party or its Counsel to serve as an
 26    expert witness or as a consultant in this action.
 27          2.7    House Counsel: attorneys who are employees of a Party. House Counsel
 28    does not include Outside Counsel of Record or any other outside counsel.
                                                   2
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 3 of 15 Page ID #:213




  1          2.8    Non-Party: any natural person, partnership, corporation, association, or
  2    other legal entity not named as a Party.
  3          2.9    Outside Counsel of Record: attorneys who are not employees of a Party
  4    but are retained to represent or advise a Party and have appeared in this action on behalf
  5    of that Party or are affiliated with a law firm which has appeared on behalf of that Party.
  6          2.10 Party: any party to this action, including all of its officers, directors,
  7    employees, consultants, retained experts, and Outside Counsel of Record (and their
  8    support staffs).
  9          2.11 Producing Party:       a Party or Non-Party that produces Disclosure or
 10    Discovery Material in this action.
 11          2.12 Professional Vendors: persons or entities that provide litigation support
 12    services (e.g., photocopying, videotaping, translating, preparing exhibits or
 13    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 14    their employees and subcontractors.
 15          2.13 Protected Material:        any Disclosure or Discovery Material that is
 16    designated as “CONFIDENTIAL.”
 17          2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
 18    from a Producing Party.
 19    3.    SCOPE
 20          The protections conferred by this Stipulation and Order cover not only Protected
 21    Material, but also (1) any information copied or extracted from Protected Material; (2)
 22    all copies, excerpts, summaries, or compilations of Protected Material; and (3) any
 23    testimony, conversations, or presentations by Parties or their Counsel that might reveal
 24    Protected Material. However, the protections conferred by this Stipulation and Order
 25    do not cover the following information: (a) any information that is in the public domain
 26    at the time of disclosure to a Receiving Party or becomes part of the public domain after
 27    its disclosure to a Receiving Party as a result of publication not involving a violation of
 28    this Order, including becoming part of the public record through trial or otherwise; and
                                                  3
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 4 of 15 Page ID #:214




  1    (b) any information known to the Receiving Party prior to the disclosure or obtained by
  2    the Receiving Party after the disclosure from a source who obtained the information
  3    lawfully and under no obligation of confidentiality to the Designating Party. Any use
  4    of Protected Material at trial shall be governed by a separate agreement or order.
  5    4.    DURATION
  6          Even after final disposition of this litigation, the confidentiality obligations
  7    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  8    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
  9    later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
 10    and (2) final judgment herein after the completion and exhaustion of all appeals,
 11    rehearings, remands, trials, or reviews of this action, including the time limits for filing
 12    any motions or applications for extension of time pursuant to applicable law.
 13    5.    DESIGNATING PROTECTED MATERIAL
 14          5.1       Exercise of Restraint and Care in Designating Material for Protection.
 15    Each Party or Non-Party that designates information or items for protection under this
 16    Order must take care to limit any such designation to specific material that qualifies
 17    under the appropriate standards. The Designating Party must designate for protection
 18    only those parts of material, documents, items, or oral or written communications that
 19    qualify – so that other portions of the material, documents, items, or communications
 20    for which protection is not warranted are not swept unjustifiably within the ambit of
 21    this Order.
 22          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 23    are shown to be clearly unjustified or that have been made for an improper purpose
 24    (e.g., to unnecessarily encumber or retard the case development process or to impose
 25    unnecessary expenses and burdens on other parties) may expose the Designating Party
 26    to sanctions.
 27          If it comes to a Designating Party’s attention that information or items that it
 28    designated for protection do not qualify for protection, that Designating Party must
                                                   4
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 5 of 15 Page ID #:215




  1    promptly notify all other Parties that it is withdrawing the mistaken designation.
  2          5.2      Manner and Timing of Designations. Except as otherwise provided in this
  3    Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
  4    qualifies for protection under this Order must be clearly so designated before the
  5    material is disclosed or produced.
  6          Designation in conformity with this Order requires:
  7                (a) for information in documentary form (e.g., paper or electronic documents,
  8    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  9    Producing Party affix the legend “CONFIDENTIAL” to each page that contains
 10    protected material. If only a portion or portions of the material on a page qualifies for
 11    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 12    by making appropriate markings in the margins).
 13          A Party or Non-Party that makes original documents or materials available for
 14    inspection need not designate them for protection until after the inspecting Party has
 15    indicated which material it would like copied and produced. During the inspection and
 16    before the designation, all of the material made available for inspection shall be deemed
 17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 18    copied and produced, the Producing Party must determine which documents, or portions
 19    thereof, qualify for protection under this Order. Then, before producing the specified
 20    documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
 21    that contains Protected Material. If only a portion or portions of the material on a page
 22    qualifies for protection, the Producing Party also must clearly identify the protected
 23    portion(s) (e.g., by making appropriate markings in the margins).
 24                (b) for testimony given in deposition or in other pretrial or trial proceedings,
 25    that the Designating Party identify on the record, before the close of the deposition,
 26    hearing, or other proceeding, all protected testimony.
 27                (c) for information produced in some form other than documentary and for
 28    any other tangible items, that the Producing Party affix in a prominent place on the
                                                    5
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 6 of 15 Page ID #:216




  1    exterior of the container or containers in which the information or item is stored the
  2    legend “CONFIDENTIAL.” If only a portion or portions of the information or item
  3    warrant protection, the Producing Party, to the extent practicable, shall identify the
  4    protected portion(s).
  5          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  6    failure to designate qualified information or items does not, standing alone, waive the
  7    Designating Party’s right to secure protection under this Order for such material. Upon
  8    timely correction of a designation, the Receiving Party must make reasonable efforts to
  9    assure that the material is treated in accordance with the provisions of this Order.
 10    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 11          6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
 12    designation of confidentiality at any time. Unless a prompt challenge to a Designating
 13    Party’s confidentiality designation is necessary to avoid foreseeable, substantial
 14    unfairness, unnecessary economic burdens, or a significant disruption or delay of the
 15    litigation, a Party does not waive its right to challenge a confidentiality designation by
 16    electing not to mount a challenge promptly after the original designation is disclosed.
 17          6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
 18    resolution process by providing written notice of each designation it is challenging and
 19    describing the basis for each challenge. To avoid ambiguity as to whether a challenge
 20    has been made, the written notice must recite that the challenge to confidentiality is
 21    being made in accordance with this specific paragraph of the Stipulated Protective
 22    Order. The parties shall attempt to resolve each challenge in good faith and must begin
 23    the process by conferring directly (in voice to voice dialogue; other forms of
 24    communication are not sufficient) within 14 days of the date of service of notice. In
 25    conferring, the Challenging Party must explain the basis for its belief that the
 26    confidentiality designation was not proper and must give the Designating Party an
 27    opportunity to review the designated material, to reconsider the circumstances, and, if
 28    no change in designation is offered, to explain the basis for the chosen designation. A
                                                  6
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 7 of 15 Page ID #:217




  1    Challenging Party may proceed to the next stage of the challenge process only if it has
  2    engaged in this meet and confer process first or establishes that the Designating Party
  3    is unwilling to participate in the meet and confer process in a timely manner.
  4          6.3    Judicial Intervention. If the parties cannot resolve a challenge without
  5    court intervention, the Designating Party shall file and serve a motion to retain
  6    confidentiality under Local Civil Rule 7-3 through 7-8 (and in compliance with Local
  7    Civil Rule 79-5, if applicable) within 21 days of the initial notice of challenge or within
  8    14 days of the parties agreeing that the meet and confer process will not resolve their
  9    dispute, whichever is earlier. Each such motion must be accompanied by a competent
 10    declaration affirming that the movant has complied with the meet and confer
 11    requirements imposed in the preceding paragraph. Failure by the Designating Party to
 12    make such a motion including the required declaration within 21 days (or 14 days, if
 13    applicable) shall automatically waive the confidentiality designation for each
 14    challenged designation. In addition, the Challenging Party may file a motion
 15    challenging a confidentiality designation at any time if there is good cause for doing so,
 16    including a challenge to the designation of a deposition transcript or any portions
 17    thereof. Any motion brought pursuant to this provision must be accompanied by a
 18    competent declaration affirming that the movant has complied with the meet and confer
 19    requirements imposed by the preceding paragraph.
 20          The burden of persuasion in any such challenge proceeding shall be on the
 21    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 22    to harass or impose unnecessary expenses and burdens on other parties) may expose the
 23    Challenging Party to sanctions. Unless the Designating Party has waived the
 24    confidentiality designation by failing to file a motion to retain confidentiality as
 25    described above, all parties shall continue to afford the material in question the level of
 26    protection to which it is entitled under the Producing Party’s designation until the court
 27    rules on the challenge.
 28    ///
                                                  7
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 8 of 15 Page ID #:218




  1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2          7.1      Basic Principles. A Receiving Party may use Protected Material that is
  3    disclosed or produced by another Party or by a Non-Party in connection with this case
  4    only for prosecuting, defending, or attempting to settle this litigation. Such Protected
  5    Material may be disclosed only to the categories of persons and under the conditions
  6    described in this Order. When the litigation has been terminated, a Receiving Party must
  7    comply with the provisions of section 13 below.
  8          Protected Material must be stored and maintained by a Receiving Party at a
  9    location and in a secure manner that ensures that access is limited to the persons
 10    authorized under this Order.
 11          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 12    ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
 13    may disclose any information or item designated “CONFIDENTIAL” only to:
 14                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 15    employees of said Outside Counsel of Record to whom it is reasonably necessary to
 16    disclose the information for this litigation;
 17                (b) the officers, directors, and employees (including House Counsel) of the
 18    Receiving Party to whom disclosure is reasonably necessary for this litigation;
 19                (c) Experts of the Receiving Party to whom disclosure is reasonably necessary
 20    for this litigation and who have signed the “Acknowledgment and Agreement to Be
 21    Bound” (Exhibit A);
 22                (d) the Court and its personnel;
 23                (e) court reporters and their staff, professional jury or trial consultants, mock
 24    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
 25    litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
 26    (Exhibit A);
 27                (f) during their depositions, witnesses in the action to whom disclosure is
 28    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
                                                      8
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 9 of 15 Page ID #:219




  1    Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
  2    the Court. Pages of transcribed deposition testimony or exhibits to depositions that
  3    reveal Protected Material must be separately bound by the court reporter and may not
  4    be disclosed to anyone except as permitted under this Stipulated Protective Order.
  5             (g) the author or recipient of a document containing the information or a
  6    custodian or other person who otherwise possessed or knew the information.
  7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  8          IN OTHER LITIGATION
  9          If a Party is served with a subpoena or a court order issued in other litigation that
 10    compels disclosure of any information or items designated in this action as
 11    “CONFIDENTIAL,” that Party must:
 12             (a) promptly notify in writing the Designating Party. Such notification shall
 13    include a copy of the subpoena or court order;
 14             (b) promptly notify in writing the party who caused the subpoena or order to
 15    issue in the other litigation that some or all of the material covered by the subpoena or
 16    order is subject to this Protective Order. Such notification shall include a copy of this
 17    Stipulated Protective Order; and
 18             (c) cooperate with respect to all reasonable procedures sought to be pursued
 19    by the Designating Party whose Protected Material may be affected.
 20          If the Designating Party timely seeks a protective order, the Party served with the
 21    subpoena or court order shall not produce any information designated in this action as
 22    “CONFIDENTIAL” before a determination by the court from which the subpoena or
 23    order issued, unless the Party has obtained the Designating Party’s permission. The
 24    Designating Party shall bear the burden and expense of seeking protection in that court
 25    of its confidential material – and nothing in these provisions should be construed as
 26    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
 27    from another court.
 28    ///
                                                  9
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 10 of 15 Page ID #:220




   1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2            PRODUCED IN THIS LITIGATION
   3              (a) The terms of this Order are applicable to information produced by a Non-
   4   Party and designated as “CONFIDENTIAL.” Such information produced by Non-
   5   Parties in connection with this litigation is protected by the remedies and relief provided
   6   by this Order. Nothing in these provisions should be construed as prohibiting a Non-
   7   Party from seeking additional protections.
   8              (b) In the event that a Party is required, by a valid discovery request, to
   9   produce a Non-Party’s confidential information in its possession, and the Party is
  10   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
  11   information, then the Party shall:
  12                  (1) promptly notify in writing the Requesting Party and the Non-Party that
  13   some or all of the information requested is subject to a confidentiality agreement with
  14   a Non-Party;
  15                  (2)   promptly provide the Non-Party with a copy of the Stipulated
  16   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
  17   specific description of the information requested; and
  18                  (3) make the information requested available for inspection by the Non-
  19   Party.
  20              (c) If the Non-Party fails to object or seek a protective order from this Court
  21   within 14 days of receiving the notice and accompanying information, the Receiving
  22   Party may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
  24   produce any information in its possession or control that is subject to the confidentiality
  25   agreement with the Non-Party before a determination by the Court. Absent a court
  26   order to the contrary, the Non-Party shall bear the burden and expense of seeking
  27   protection in this court of its Protected Material.
  28   ///
                                                  10
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 11 of 15 Page ID #:221




   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
   5   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   7   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
   8   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
   9   that is attached hereto as Exhibit A.
  10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11         PROTECTED MATERIAL
  12         When a Producing Party gives notice to Receiving Parties that certain
  13   inadvertently produced material is subject to a claim of privilege or other protection,
  14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  16   may be established in an e-discovery order that provides for production without prior
  17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  18   parties reach an agreement on the effect of disclosure of a communication or
  19   information covered by the attorney-client privilege or work product protection, the
  20   parties may incorporate their agreement in the stipulated protective order submitted to
  21   the court.
  22   12.   MISCELLANEOUS
  23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  24   person to seek its modification by the Court in the future.
  25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  26   Protective Order no Party waives any right it otherwise would have to object to
  27   disclosing or producing any information or item on any ground not addressed in this
  28
                                                  11
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 12 of 15 Page ID #:222




   1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   2   ground to use in evidence of any of the material covered by this Protective Order.
   3         12.3 Filing Protected Material. Without written permission from the
   4   Designating Party or a court order secured after appropriate notice to all interested
   5   persons, a Party may not file in the public record in this action any Protected Material.
   6   A Party that seeks to file under seal any Protected Material must comply with Local
   7   Civil Rule 79-5. Protected Material may only be filed under seal pursuant to a court
   8   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
   9   Local Civil Rule 79-5, a sealing order will issue only upon a request establishing that
  10   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
  11   entitled to protection under the law. If a Receiving Party's request to file Protected
  12   Material under seal pursuant to Local Civil Rule 79-5 is denied by the Court, then the
  13   Receiving Party may file the information in the public record pursuant to Local Civil
  14   Rule 79-5 unless otherwise instructed by the Court.
  15   13.   FINAL DISPOSITION
  16         Within 60 days after the final disposition of this action, as defined in paragraph
  17   4, each Receiving Party must return all Protected Material to the Producing Party or
  18   destroy such material. As used in this subdivision, “all Protected Material” includes all
  19   copies, abstracts, compilations, summaries, and any other format reproducing or
  20   capturing any of the Protected Material. Whether the Protected Material is returned or
  21   destroyed, the Receiving Party must submit a written certification to the Producing
  22   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
  23   deadline that (1) identifies (by category, where appropriate) all the Protected Material
  24   that was returned or destroyed and (2) affirms that the Receiving Party has not retained
  25   any copies, abstracts, compilations, summaries or any other format reproducing or
  26   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
  27   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
  28   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                                                  12
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 13 of 15 Page ID #:223




   1   expert reports, attorney work product, and consultant and expert work product, even if
   2   such materials contain Protected Material. Any such archival copies that contain or
   3   constitute Protected Material remain subject to this Protective Order as set forth in
   4   Section 4 (DURATION).
   5

   6

   7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   8

   9   DATED: September 23, 2020             /s/ Rachel E. Kaufman
                                                 Attorneys for Plaintiff Terry Fabricant
  10

  11

  12   DATED: September 23, 2020             /s/ Lawren A. Zann
                                                 Attorneys for Defendant North American
  13                                             Bancard, LLC
  14

  15
       PURSUANT TO STIPULATION, IT IS SO ORDERED.
  16

  17
       DATED: September 24, 2020                ___________________________________
  18                                            Hon. Rozella A. Oliver
                                                United States Magistrate Judge
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               13
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 14 of 15 Page ID #:224




   1                                          EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I,   _____________________________            [print   or   type   full   name],   of
   4   _________________ [print or type full address], declare under penalty of perjury that I
   5   have read in its entirety and understand the Stipulated Protective Order that was issued
   6   by the United States District Court for the Central District of California on [date] in the
   7   case of Fabricant v. North American Bancard, LLC et al.; Case No. 2:20-cv-03656-
   8   FMO-RAO. I agree to comply with and to be bound by all the terms of this Stipulated
   9   Protective Order and I understand and acknowledge that failure to so comply could
  10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
  11   that I will not disclose in any manner any information or item that is subject to this
  12   Stipulated Protective Order to any person or entity except in strict compliance with the
  13   provisions of this Order.
  14         I further agree to submit to the jurisdiction of the United States District Court for
  15   the Central District of California for the purpose of enforcing the terms of this Stipulated
  16   Protective Order, even if such enforcement proceedings occur after termination of this
  17   action.
  18         I hereby appoint __________________________ [print or type full name] of
  19   _______________________________________ [print or type full address and
  20   telephone number] as my California agent for service of process in connection with this
  21   action or any proceedings related to enforcement of this Stipulated Protective Order.
  22

  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25   Printed name: _______________________________
  26   Signature: __________________________________
  27

  28
                                                  14
Case 2:20-cv-03656-FMO-RAO Document 34 Filed 09/24/20 Page 15 of 15 Page ID #:225




   1                                    FILER’S ATTESTATION

   2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Germain D. Labat hereby
   3   attests that concurrence in the filing of this document has been obtained.

   4

   5
                                          By: /s/ Germain D. Labat
   6
                                                 GERMAIN D. LABAT
   7                                             Counsel for North American Bancard, LLC
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    15
